Citation Nr: 1625860	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-05 827	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was granted entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU) in a September 2015 rating decision.  Therefore, the issue of entitlement to a TDIU is not on appeal as part of the increased initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

FINDING OF FACT

On October 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  Following issuance of a September 2015 supplemental statement of the case, the Veteran submitted an Appeals Satisfaction Notice, which was received on October 7, 2015.  The notice informed VA that the Veteran was satisfied with the decision made on the appealed issue in the September 2015 supplemental statement of the case, and that he wanted to withdraw the appeal.  In December 2015, VA received further correspondence from  the Veteran in which he stated, "I thought I was agreeing with your [September 2015] decision and not filing another appeal.  I am most satisfied."  Therefore, the Board finds that the Veteran has withdrawn this appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased initial rating for PTSD is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


